DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For clarity of the record the “external unit” is being interpreted in view of the specification as the “external charging device 48” which is the combination “charging unit” and the “external antenna”, see Pg Pub [0065] and Figs. 1-2. As the “external unit” of the claim “comprises a primary coil” which is used for inductively charging and based on Examiners review of the specification neither the “charging unit” nor the “external programming unit” include the recited elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10850111. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are slightly broader than the claims of the ‘101 patent. For example claim 1 of current app recites “said implantable medical device being configured to communicate transcutaneously using telemetry” and claim 1 of ‘111 recites “aid implantable medical device being configured to be transcutaneously controlled using telemetry” a similar change was made to the other independent claims of the current application. The dependent claims of ‘111 are the same as those from the current application.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of U.S. Patent No. US 9789324 (‘324) in view of U.S. Patent No. US 9259584 (‘584). Although the claims at issue are not identical, they are not patentably distinct from each other because there are only slight differences between the claims. For example for Claim 1 see Claims 44 and 45 of ’324 in view of Claim 1 of ‘584. 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of U.S. Patent No. US 9259584 (‘584). Although the claims at issue are not identical, they are not patentably distinct from each other because there are only slight differences between the claims. For example for Claim 1, see ‘584 claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050021108 to Klosterman et al. see [0079]-[0080]; US 20030220673 to Snell see abstract, [0027], [0029], [0025], [0028 and Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022